                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GARY BARHAM, SR.,                                    *

        Petitioner,                                  *

        v.                                           *           Crim. Action No.: RDB- 14-0224

UNITED STATES OF AMERICA,                            *           Civil Action No.: RDB- 16-2476

        Respondent.                                  *

*       *       *       *       *        *       *       *       *        *       *       *       *


                                    MEMORANDUM OPINION

        On September 15, 2014, Petitioner Barham (“Petitioner” or “Barham”) pled guilty to

Conspiracy to Distribute and Possess with Intent to Distribute 100 grams or more of

Heroin, in violation of 21 U.S.C § 846. (ECF No. 88.) During Petitioner’s sentencing

hearing, this Court determined that Petitioner was a career offender under U.S.S.G § 4B1.1

and he was sentenced to a term of one hundred and thirty two (132) months imprisonment,

pursuant to a Rule 11(c)(1)(C) plea agreement. Currently pending before this Court is

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255

pursuant to the United States Supreme Court’s opinion in Johnson v. United States, __ U.S. __,

135 S. Ct. 2551 (2015) (ECF No. 194). For the following reasons, Petitioner’s Motion to

Vacate (ECF No. 194) is DENIED. 1




1 Also currently pending is Petitioner’s Motion to Hold this Court’s ruling in abeyance (ECF No. 198) until
the United States Supreme Court’s decision in Beckles v. United States, __ U.S. __, 137 S. Ct. 886 (2017).
Because the Supreme Court has now ruled in Beckles, this Motion (ECF No. 198) is MOOT.
                                                     1
                                       BACKGROUND

       On September 15, 2014, Petitioner Barham (“Petitioner” or “Barham”) pled guilty to

Conspiracy to Distribute and Possess with Intent to Distribute 100 grams or more of

Heroin, in violation of 21 U.S.C § 846. (ECF No. 88.) During Petitioner’s sentencing hearing

on November 17, 2014, this Court determined that Petitioner was a career offender under

United States Sentencing Guideline (“U.S.S.G.”) § 4B1.1 and he was sentenced to a term of

one hundred and thirty two (132) months imprisonment, pursuant to a Rule 11(c)(1)(C) plea

agreement. (ECF Nos. 126, 127.) Less than a year after Petitioner was sentenced, the United

States Supreme Court in Johnson v. United States, __ U.S. __, 135 S. Ct. 2551 (2015) struck

down the residual clause of the Armed Career Criminal Act (ACCA), 18 U.S.C. §

924(e)(2)(B)(ii), as unconstitutionally vague. Subsequently, Petitioner filed a pro se Motion to

Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255, arguing that because the

“Career Offender” provision in the Sentencing Guidelines includes the identical residual

clause as that struck down in Johnson, it is also void for vagueness. (ECF No. 194.) In 2017,

however, the Supreme Court held in Beckles v. United States, __ U.S. __, 137 S. Ct. 886 (2017)

that the advisory guidelines are not subject to Johnson challenges.

                                          ANALYSIS

       Petitioner’s only claim in his Motion to Vacate is that under Johnson, the residual

clause that this Court applied while sentencing Petitioner is void for vagueness. Therefore,

he asserts that this Court would have to determine whether Petitioner’s prior controlled

substance convictions qualify as crimes of violence under the remaining “enumerated

offenses” clause or “force” clause of U.S.S.G § 4B1.2(a). In light of Beckles v. United States, __


                                                2
U.S. __, 137 S. Ct. 886 (2017), however, this argument is without merit. As the Beckles Court

stated, “[b]ecause the advisory Sentencing Guidelines are not subject to a due process

vagueness challenge, § 4B1.2(a)’s residual clause is not void for vagueness.” 137 S. Ct. at 897.

For this reason, Petitioner’s Motion to Vacate (ECF No. 194) is DENIED.

                                       CONCLUSION

         For the reason stated above, Petitioner’s Motion to Vacate (ECF No. 194) is

DENIED. Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. §

2255, the court is required to issue or deny a certificate of appealability when it enters a final

order adverse to the applicant, which is a “jurisdictional prerequisite” to an appeal from the

court’s earlier order. United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies petitioner’s motion on

its merits, a petitioner satisfies this standard by demonstrating that reasonable jurists would

find the court’s assessment of the constitutional claims debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Because reasonable jurists would not find Barham’s

claims debatable, a certificate of appealability is DENIED.

         A separate Order follows.

Dated:         October 5th, 2018                     __/s/____________________
                                                     Richard D. Bennett
                                                     United States District Judge




                                                3
